In the United States Court of Federal Claims
                                        No. 17-1185 C
                                    (Filed: April 23, 2021)

* * * * * * * * * * * * * * * * ** *
                                    *
LINDA A. LACEWELL,                  *
                                    *
                  Plaintiff,        *
                                    *
      v.                            *
                                    *
THE UNITED STATES,                  *
                                    *
                  Defendant.        *
                                    *
 * * * * * * * * * * * * * * * * ** *

                                           ORDER

       On April 16, 2021, the parties submitted a Stipulation for Entry of Final Judgment. ECF
No. 39. The Court has reviewed the parties’ stipulations included therein. Accordingly, the
Court adopts the stipulations and releases agreed to by the parties in ECF No. 39 and orders the
following:

1. The Clerk shall enter JUDGMENT in favor of Plaintiff, in her capacity as Liquidator of
   Health Republic Insurance of New York, Corp., in the amount of $438,368,502.32 on the
   First Cause of Action of the Complaint. See ECF No. 1 at ¶¶ 122-132; ECF No. 39 at ¶ 13.

2. The Clerk shall enter JUDGMENT in favor of the United States in the amount of
   $217,529,918.99, “encompassing amounts owed under the risk adjustment program, risk
   adjustment user fees, the start-up loan, the CSR program, and for associated accrued
   interest.” ECF No. 39 at ¶ 14.

3. The Court DISMISSES the Second, Third, Fourth, Fifth, and Sixth Causes of Action of the
   Complaint with prejudice. See ECF No. 39 at ¶ 18. The Clerk shall enter judgment
   accordingly as to such counts.

       IT IS SO ORDERED.
                                                    s/ Zachary N. Somers
                                                    ZACHARY N. SOMERS
                                                    Judge